MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                               FILED
regarded as precedent or cited before any                                   Jun 25 2019, 8:50 am

court except for the purpose of establishing                                        CLERK
                                                                                Indiana Supreme Court
the defense of res judicata, collateral                                            Court of Appeals
                                                                                     and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT
Patrick A. Schuster
Crown Point, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Sandhu Petroleum Corp. No. 3,                            June 25, 2019
Appellant-Plaintiff/Counter-Defendant,                   Court of Appeals Case No.
                                                         18A-PL-2964
        v.                                               Appeal from the Lake Superior
                                                         Court
SBJ Petroleum No. 1, LLC; SBJ                            The Honorable Diane Kavadias
Petroleum No. 3; LLC, Michael                            Schneider, Judge
A. Jarard; Corinth Bishop,                               Trial Court Cause No.
Appellees-Defendants.                                    45D11-1210-PL-79




Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-PL-2964 | June 25, 2019                           Page 1 of 9
                                                   Case Summary

[1]   Sandhu Petroleum Corp. No. 3 (“Sandhu”) appeals the trial court’s order

      concluding that the parties’ Notice of Settlement (the “Notice”) did not vacate

      the trial court’s judgment, and the trial court’s denial of Sandhu’s Motion to

      Recover Funds (“Motion to Recover”) in favor of SBJ Petroleum No. 1, LLC,

      SBJ Petroleum No. 3, LLC, Michael A. Jarard, and Corinth Bishop

      (collectively, “Appellees”). We dismiss.


                                                           Issue

[2]   Sandhu raises two issues; however, we raise sua sponte a separate issue that we

      find to be dispositive. The issue before us is whether this Court has jurisdiction

      over Sandhu’s appeal.


                                                          Facts

[3]   In 2012, Sandhu filed a complaint against Appellees for declaratory judgment,

      injunctive relief, quiet title, and damages. Subsequently, Appellees filed a

      counterclaim against Sandhu and filed a third-party complaint against

      Harjinder Singh, Navdeep Gill, and SMHR Holdings, LLC (“SMHR”) 1. After

      several years of motions, mediation, and a bench trial, the trial court entered an

      order on December 15, 2016, granting judgment as follows:




      1
        Although Singh and Gill were also parties to the motions filed in the trial court, the notice of appeal for the
      instant appeal only indicates Sandhu as appellant. Moreover, SMHR, who was involved in the previous
      appeal, was not a party to the underlying motions in the trial court nor this appeal. Accordingly, we will
      continue to refer to Sandhu throughout our opinion.

      Court of Appeals of Indiana | Memorandum Decision 18A-PL-2964 | June 25, 2019                         Page 2 of 9
              1. Judgment is entered in favor of Corinth Bishop and against
                 Harjinder Singh, Navdeep [Gill], Sandhu Petroleum
                 Corporation No. 3 and SMHR HOLDINGS, LLC in the total
                 amount of $169,084.00.


              2. Judgment is entered in favor of Michael A. Jarard and against
                 Harjinder Singh, Navdeep [Gill], Sandhu Petroleum
                 Corporation No. 3 and SMHR HOLDINGS, LLC in the total
                 amount of $5,000.00.


              3. Judgment is entered in favor of Sandhu Petroleum
                 Corporation No. 3 and against Corinth Bishop and Michael
                 A. Jarard as to the claim to quiet title to the property located
                 at 4901 Kennedy Avenue, East Chicago, Indiana.


              4. Judgment is entered in favor of Corinth Bishop and Michael
                 A. Jarard and against Harjinder Singh, Navdeep [Gill],
                 Sandhu Petroleum Corporation No. 3 and SMHR
                 HOLDINGS, LLC on the claim of slander of title.


              5. Judgment is entered in favor of Harjinder Singh, Navdeep
                 [Gill], Sandhu Petroleum Corporation No. 3 and SMHR
                 HOLDINGS, LLC and against Corinth [Bishop] and Michael
                 A. [Jarard] on the claim for defamation.


              6. Judgment is entered in favor of Corinth Bishop and against
                 Harjinder Singh in the total amount of $21,000.00 for the
                 conversion of Bishop’s firearms.


      Appellant’s App. Vol. II p. 39.


[4]   On March 14, 2017, Sandhu, Singh, Gill, and SMHR (the “previous

      Appellants”) filed their notice of appeal. On September 14, 2017, after the


      Court of Appeals of Indiana | Memorandum Decision 18A-PL-2964 | June 25, 2019   Page 3 of 9
      previous Appellants submitted their brief on appeal, the parties filed their

      Notice of Settlement (the “Notice”). The entirety of the Notice stated:


               NOW COMES, Harjinder [Singh 2], Navdeep [Gill], SMHR
               Corp, Sandhu Petroleum Corp. No. 3, Corinth Bishop, Michael
               Jarard and Phillips ELA, LLC[ 3] and hereby notify the Court that
               the above case has been settled pursuant to a settlement
               agreement between the parties.


               1. The parties acknowledge that attempts have been made to
                  settle through counsel to no avail.


               2. The parties have agreed to withdraw their appeals[ 4] and
                  release each other mutually pursuant to that Agreement.


      Id. at 41. The Notice was dated September 13, 2017 and was signed by all

      parties. Accordingly, this Court issued an order dismissing the appeal with

      prejudice on September 21, 2017.


[5]   Based on the chronological case summary, it appears that, in December 2017,

      the trial court received correspondence and payment from a third party in the

      amount of $4,298.59, which was given to Appellees as part of the judgment in




      2
       At times, including in the Notice, Harjinder Singh is identified as “Harjinder Sandhu.” For simplicity, we
      will continue to use the name “Harjinder Singh.”
      3
        We are unsure of the identity of this party, or its relation, if any, to this dispute. Sandhu believes the
      inclusion of Phillips ELA, LLC to have been error by drafter Bishop. There is no additional information in
      the record as to the identity of Phillips ELA, LLC.
      4
       Again, Sandhu contends that “appeals” is a scrivener’s error, as the previous Appellants’ appeal was the
      only pending appeal. Our review of the prior appeal indicates that there was no cross-appeal by Appellees,
      and it does appear the plural “appeals” in the Notice was an error.

      Court of Appeals of Indiana | Memorandum Decision 18A-PL-2964 | June 25, 2019                      Page 4 of 9
      Appellees’ favor. On February 21, 2018, Sandhu, Singh, and Gill 5 filed a

      Motion to Enforce the Settlement (the “Settlement Motion”), Motion to

      Recover, and a Motion to Stay. 6


[6]   The Settlement Motion was based on Sandhu’s contention that, despite the

      Notice, “which provides: ‘The parties have agreed to withdraw their appeals

      and release each other mutually pursuant to that agreement,’” Bishop has

      continued to attempt to collect on the judgment. Id. at 46. The Settlement

      Motion also identified Bishop as the drafter of the Notice. The Motion to Stay

      sought to stay all collection proceedings until resolution of the Settlement

      Motion. Finally, the Motion to Recover sought to recover $4,298.59 from

      Bishop, which Sandhu contends Bishop received after the parties “mutually

      releas[ed] one another as provided in the parties’ Notice of Settlement.” Id. at

      52.


[7]   The trial court held hearings on the motions on March 29, 2018, and October

      25, 2018. On November 14, 2018, the trial court denied Sandhu’s, Singh’s, and

      Gill’s Motion to Recover, and ordered the parties to present more information

      on the terms of the settlement, stating:




      5
       On the Motion to Enforce Settlement Agreement, Navdeep Gill is identified as “Navdeep Singh.”
      Appellant’s App. Vol. II p. 46. We will continue to refer to “Gill” for simplicity.
      6
       As we noted above, SMHR was not included as a party on the Motion to Enforce Settlement. We are
      unsure of why the parties use inconsistent names for the parties and occasionally leave off parties on some
      motions and include the parties on others. In the future, we encourage the parties to adhere to more
      consistent practices in this regard.

      Court of Appeals of Indiana | Memorandum Decision 18A-PL-2964 | June 25, 2019                      Page 5 of 9
                 1. On September 14, 2017, a Notice of Settlement was filed with
                    the Court which indicated that the parties had entered into a
                    settlement agreement. The terms of the settlement agreement
                    were not included in that notice.


                 2. The parties shall have time to and including December 14,
                    2018, within which to complete the terms of the settlement
                    agreement. Failure to do so will result in the original
                    judgment herein being reinstated.


      Id. at 54. The trial court did not explicitly deny the Settlement Motion. Sandhu

      filed a notice of appeal stating that it was appealing from a final judgment. 7

      Sandhu neither moved the trial court to certify its order nor filed any notice of

      interlocutory appeal with this Court.


                                                         Analysis

[8]   Before addressing the issue before us, we note that Appellees did not file an

      appellee’s brief. “When an appellee fails to submit a brief, we apply a less

      stringent standard of review with respect to the showing necessary to establish

      reversible error.” In re Paternity of S.C., 966 N.E.2d 143, 148 (Ind. Ct. App.

      2012), aff’d on reh’g, 970 N.E.2d 248 (Ind. Ct. App. 2012), trans. denied. “In such

      cases, we may reverse if the appellant establishes prima facie error, which is an

      error at first sight, on first appearance, or on the face of it.” Id. “Moreover, we




      7
          Again, none of the other previous Appellants is included on the notice of appeal for the instant appeal.


      Court of Appeals of Indiana | Memorandum Decision 18A-PL-2964 | June 25, 2019                         Page 6 of 9
       will not undertake the burden of developing legal arguments on the appellee’s

       behalf.” Id.


[9]    This court does not have jurisdiction over Sandhu’s appeal as it was filed. The

       nature of the trial court’s order—whether final judgment or some interlocutory

       order—“governs the appellate courts’ subject matter jurisdiction, and unlike

       most contentions, lack of jurisdiction is not waived by the parties.” Georgos v.

       Jackson, 790 N.E.2d 448, 452 (Ind. 2003). The jurisdiction of this court is set

       forth by Indiana Appellate Rule 5, which allows for appeals from final

       judgment, interlocutory orders, and agency decisions. Indiana Appellate Rule

       14 indicates the three different types of interlocutory appeals, which are

       interlocutory appeals of right, discretionary interlocutory appeals, and statutory

       interlocutory appeals.


[10]   Here, Sandhu’s notice of appeal indicated that it was appealing from a final

       judgment. In this case, the trial court’s order did not dispose of all the issues as

       to all the parties; in fact, the trial court’s order did not even explicitly deny

       Sandhu’s Settlement Motion. See Indy Auto Man, LLC v. Keown & Kratz, LLC, 84

       N.E.3d 718, 720 (Ind. Ct. App. 2017) (“[A] final judgment is one which

       disposes of all claims as to all parties”) (internal citations and quotations

       omitted).


[11]   “Generally, a non-final order is not appealable unless it is an interlocutory order

       that is appealable as of right under Appellate Rule 14(A), or the appellant has

       sought and gained permission for a discretionary interlocutory appeal from the


       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2964 | June 25, 2019   Page 7 of 9
       trial court and this court under Appellate Rule 14(B).” Id. at 721-22 (citations

       omitted). Here, Sandhu’s appeal is not interlocutory as of right; nor did Sandhu

       obtain a certified order from the trial court and seek permission from this Court

       to file a discretionary interlocutory appeal. Again, Sandhu indicated to this

       Court that its appeal was from a final judgment.


[12]   We do not have jurisdiction to hear an appeal from the trial court’s non-final

       order; therefore, we dismiss this appeal. See In re Estate of Botkins, 970 N.E.2d

       164, 168 (Ind. Ct. App. 2012) (dismissing the appeal because the trial court’s

       order was not a final judgment, was not an interlocutory appeal as of right, and

       because the parties did not get permission to file a discretionary interlocutory

       appeal).


[13]   In dismissing this appeal, our review of the record indicates that the trial court

       still has jurisdiction over the matter because proceedings supplemental are

       ongoing. See Stuard v. Jackson & Wickliff Auctioneers, Inc., 670 N.E.2d 953, 954

       (Ind. Ct. App. 1996) (“the trial court has broad discretion in conducting

       proceedings supplemental”) (citations omitted). 8 We, however, will not




       8
         “Proceedings supplemental are designed as a remedy where a party fails to pay a money judgment. . . . The
       proceedings are merely a continuation of the underlying claim, initiated under the same cause number for the
       sole purpose of enforcing a judgment. . . . These proceedings serve the limited purpose of determining
       whether an asset is in the judgment debtor’s possession or subject to the judgment debtor’s control and can be
       attached to satisfy the judgment.” Prime Mortg. USA, Inc. v. Nichols, 885 N.E.2d 628, 668 (Ind. Ct. App. 2008)
       (citations and quotations omitted). “We will not disturb a trial court’s judgment regarding a proceedings
       supplemental unless the record does not provide sufficient support for any theory on which the judgment may
       be sustained.” Id. (citations omitted).

       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2964 | June 25, 2019                     Page 8 of 9
       consider a discretionary interlocutory appeal that was not certified by the trial

       court. Accordingly, we dismiss.


                                                  Conclusion

[14]   This Court does not have jurisdiction over Sandhu’s appeal. We dismiss.


[15]   Dismissed.


       Crone, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2964 | June 25, 2019   Page 9 of 9